20-01054-shl        Doc 34       Filed 07/02/20 Entered 07/02/20 16:36:06            Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
In re:                                                               Chapter 11

FIRESTAR DIAMOND, Inc., et al.,                                      No. 18-10509(SHL)

                          Debtors,                                   (Jointly Administered)


Richard Levin, Chapter 11 Trustee of
FIRESTAR DIAMOND, INC., FANTASY, INC.,                                Adv. Proc. No. 20-01054(SHL)
and OLD AJ, INC., f/k/a A. JAFFE, INC.,

                          Plaintiff,                                 SECOND STIPULATION AND
                                                                     ORDER EXTENDING TIME TO
        v.                                                            RESPOND TO COMPLAINT

AMI JAVERI (A/K/A AMI MODI), et al.,

                          Defendants.

 ----------------------------------------------------------------X

                 IT IS HEREBY STIPULATED AND AGREED, by and between the
undersigned attorneys for plaintiff, Richard Levin, Chapter 11 Trustee of Firestar
Diamond, Inc. Fantasy, Inc., and Old AJ, Inc., f/k/a A. Jaffe, Inc. (the “Trustee”),
and for defendants Central Park Real Estate, LLC (“CPRE”) and Central Park
South 50 Properties, LLC (“CPS50”), that the time for defendants CPRE and CPS50
to answer, move, or otherwise respond to the complaint may be extended to and
including September 15, 2020.

                 No provision of this Stipulation and Order shall be construed as a
waiver of, and defendants CPRE and CPS50 expressly reserve, any and all defenses.

                 The parties previously submitted a request for an extension of time
until July 15, 2020, which has not yet been so ordered by the Court.
   20-01054-shl   Doc 34   Filed 07/02/20 Entered 07/02/20 16:36:06    Main Document
                                         Pg 2 of 2



  Dated:   June 30, 2020

  JENNER & BLOCK LLP                              SCHOEMAN UPDIKE KAUFMAN
                                                   & GERBER LLP



  By:     /s/ Vincent E. Lazar                    By:
        Vincent E. Lazar                               Beth L. Kaufman
  Angela M. Allen (admitted pro hac vice)         Patricia O’Prey
  William A. Williams (admitted pro hac           551 Fifth Avenue
  vice)                                           New York, New York 10176
  353 North Clark Street                          (212) 661-5030
  Chicago, Illinois 60654                         bkaufman@schoeman.com
  (312) 222-9350                                  poprey@schoeman.com
  vlazar@jenner.com
  aallen@jenner.com                               Attorneys for Defendants Central
                                                  Park Real Estate, LLC and Central
  Carl N. Wedoff                                  Park South 50 Properties, LLC
  919 Third Avenue
  New York, New York 10022
  (212) 891-1600
  cwedoff@jenner.com

  Counsel for the Chapter 11 Trustee




SO ORDERED:


Dated: July 2, 2020

/s/ Sean H. Lane
United States Bankruptcy Judge




                                            -2-
